

	

		II

		109th CONGRESS

		1st Session

		S. 1458

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To temporarily suspend the duty on Baytron

		  and Baytron P.

	

	

		1.Baytron and Baytron

			 P

			(a)In

			 generalHeading 9902.39.15 of

			 the Harmonized Tariff Schedule of the United States (relating to certain

			 aqueous dispersions) is amended by inserting , whether or not containing

			 binder resin and organic solvent immediately before (CAS

			 No. and by striking 12/31/2006 and inserting

			 12/31/2009.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of the enactment of this

			 Act.

			

